Citation Nr: 0516189	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  04-07 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lung disorder 
(claimed as chronic obstructive pulmonary disease (COPD)).

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had active military service with the U.S. Navy 
from January 1965 to April 1972.  He received several awards 
and commendations to include the Vietnam Service Medal and 
the Republic of Vietnam Campaign Medal with devices.  His 
military occupational specialty was personnel clerk.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The veteran indicated on his 
February 2004 VA Form 9 that he wished to testify at a Board 
hearing.  In March 2004 correspondence, he withdrew the 
hearing request.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The RO denied service connection for a lung disability in 
a May 1993 rating decision; this denial was confirmed in 
September 1995 and April 2000 Board decisions.  

3.  Evidence received since the April 2000 Board decision 
regarding the veteran's claim for service connection for a 
lung disorder is not new, does not bear substantially and 
directly on the matter at hand, and is not so significant 
that it must be considered with all evidence of record in 
order to fairly adjudicate the appeal.

4.  There is competent evidence of a current diagnosis of 
diabetes mellitus.

5.  There is no evidence of diabetes mellitus in service, or 
within one year after service, and no competent medical 
evidence linking the veteran's diabetes mellitus with his 
period of service, to include exposure to herbicide agents.

CONCLUSIONS OF LAW

1.  The Board decisions of September 1995 and April 2000 are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2004).

2.  New and material evidence has not been received since the 
April 2000 Board decision to reopen the veteran's claim for 
service connection for chronic obstructive pulmonary disease.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Service connection for diabetes mellitus is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.307 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letters sent to the veteran in 
March 2002, May 2002, and November 2003.  Since these letters 
fully provided notice of elements (1), (2), and (3), see 
above, it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, 
by virtue of the rating decision on appeal and the statement 
of the case (SOC), he was provided with specific information 
as to why his claims were being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159 in the January 2004 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's November 2003 letter contained a specific request 
that the veteran send any evidence to VA in his possession 
that pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.  In 
fact, in June 2002 correspondence the veteran stated that he 
had no further evidence with regard to his claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was done in this 
case.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2003 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an SOC was provided to the veteran in 
January 2004.  

The claims folder contains all available service medical 
records, private medical records, VA medical records and VA 
examination reports.  The veteran has not identified any 
outstanding evidence to be obtained.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 44, 630 (codified as amended 
at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. At 45,620.  Because the 
appellant's claim was received on August 22, 2001, the 
amended regulations are not applicable.

Analysis

1.  New and Material Evidence to Reopen Claim for Service 
Connection for Chronic Obstructive Pulmonary Disease

The veteran submitted his original claim for service 
connection for a lung disability in October 1992.  The RO 
denied that claim in a May 1993 rating decision.  In a 
September 1995 decision, the Board confirmed the RO's denial 
of the veteran's claims.  In April 1996 the veteran submitted 
a second claim for service connection for a lung condition 
based on two contrary theories, exposure to asbestos during 
service and nicotine dependence.  The RO denied these claims 
in rating decisions dated in August and November 1997.  In an 
April 2000 decision, the Board confirmed the RO's denial of 
the veteran's claims, citing that the veteran had failed to 
submit new and material evidence to reopen the claim for 
service connection for a lung disability.  The Board's 
decisions of September 1995 and April 2000 are final.  38 
U.S.C.A. § 7104(b) (West 2002).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2002).  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

In August 2001 the veteran filed another service connection 
claim for a lung disability, specifically, COPD due to 
exposure to dust from non-skid deck materials.  The RO denied 
this claim in October 2002 stating that the veteran had 
failed to submit "new and material evidence" which could 
connect his lung disability to military service.  The veteran 
submitted a Notice of Disagreement (NOD) in June 2003 and 
filed a timely appeal in February 2004.

Upon review of the record, the Board finds that evidence 
received since the April 2000 Board decision with regard to 
the claim for a lung disability is cumulative of evidence 
previously of record and therefore not new and material.  
Service medical records indicate that in December 1968 the 
veteran's chest x-ray showed pea-sized calcifications in the 
periphery of the right lower lung field and the right hilum. 
The impression was old histoplasmosis, no evidence of active 
disease.  On discharge examination in April 1972, clinical 
evaluation of his lungs was normal, and the chest x-ray was 
within normal limits.  The veteran was diagnosed with COPD in 
1995.  The April 2000 Board decision found that the veteran 
had failed to submit new and material evidence to reopen his 
claim.  Since this decision there has been no competent 
evidence submitted relating the veteran's COPD to service.  
The only new evidence submitted shows that the veteran is 
currently being treated for COPD.  While this evidence is 
new, it is cumulative of evidence previously of record and 
therefore not new and material.  38 C.F.R. §3.156(a).  
Therefore, the veteran's claim for a lung disability to 
include COPD is not reopened.  38 U.S.C.A. § 5108.

2.  Service Connection for Diabetes Mellitus

The veteran contends that his diabetes mellitus is related to 
service.  Generally, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 
101(16), 1110 (West 2002).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).   

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if a chronic disease, such 
as diabetes mellitus, became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. § 
1116(f) (West 2002).  Furthermore, VA regulations provide 
that, if a veteran was exposed to an herbicide agent during 
active service, presumptive service connection is warranted 
for the following disorders: chloracne or other acneform 
disease consistent with chloracne; Type II diabetes mellitus; 
Hodgkin's disease; multiple myeloma; Non- Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  Chronic leukocytic 
leukemia was added to this list of presumptive diseases in 
October 2003.  68 Fed. Reg. 59540 (Oct. 16, 2003).  

"Service in the Republic of Vietnam," includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA 
General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.

Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961 and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 
27-97.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The Board finds that the preponderance of the evidence is 
against the claim of service connection for diabetes mellitus 
on a presumptive basis.  38 U.S.C.A. § 5107(b).  First, there 
is no evidence of diabetes within one year of service.  38 
C.F.R. § 3.307(a)(3).  The earliest evidence of diabetes is a 
VA outpatient treatment record dated in February 1996, more 
than fourteen years after service.  Second, although the 
veteran was awarded the Vietnam Service Medal and the 
Republic of Vietnam campaign medal, service records do not 
show that he actually served in Vietnam.  In a January 2002 
statement, the veteran alleged that he made three separate 
cruises on attack carriers during his military service at 
which time he was within one mile of the shore of Vietnam.  
Service personnel records confirm that the veteran was aboard 
Attack Squadron 55 in December 1965.  However, the veteran 
does not claim and the record does not show that the veteran 
ever set foot in Vietnam.  Thus, the veteran is not entitled 
to the presumption under 38 C.F.R. § 3.307.

Finally, this claim is denied on a direct basis.  The 
veteran's service medical records are silent as to any 
complaint or diagnosis of diabetes mellitus or associated 
symptomatology.  As was stated earlier, he was not diagnosed 
with the disorder until 1996, more than 14 years after his 
separation from service.  Moreover, there is no competent 
evidence of record that links the veteran's diabetes mellitus 
to any event in service, including the presumed herbicide 
exposure.  Even though the veteran feels that his condition 
is related to herbicide exposure, he is a lay person without 
medical training or expertise, and is not qualified to offer 
opinions regarding the diagnosis or etiology of medical 
conditions.  Thus, his opinion is not competent medical 
evidence.  Grottveit, 5 Vet. App. at 93;  Espiritu, 2 Vet. 
App. at 494-5.  Therefore, the preponderance of evidence is 
against service connection for diabetes mellitus.  38 
U.S.C.A. § 5107(b).  


ORDER

New and material evidence having not been presented to reopen 
the claim of entitlement to service connection for a lung 
disorder (claimed as COPD), the claim is not reopened and 
remains denied.

Service connection for diabetes mellitus is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


